PER CURIAM:
After oral argument and careful consideration, we conclude that the judgment of the district court is due to be affirmed. Plaintiffs-appellants raise two issues on appeal. First, they challenge the district court’s grant of summary judgment in favor of Defendant Lenox Financial Mortgage, LLC, and Defendant Jon Shibley with respect to Plaintiffs’ unjust enrichment claim. Second, Plaintiffs challenge the district court’s grant of summary judgment in favor of Defendant Cogent Closing Associates, LLC, and Defendant Todd Ehrlich on Plaintiffs’ tortious interference claim. The district court’s opinion in Docket 154 resolved the unjust enrichment claim, and the district court’s opinion in Docket 156 resolved the tortious interference claim. For reasons fully discussed at oral argument, we conclude that the district court properly resolved both claims. Accordingly, we affirm the judgment of the district court on the basis of the district court’s opinions in Docket 154 and in Docket 156.
AFFIRMED.